PER CURIAM.
It appearing upon the argument in said cause that the appellant’s claim of lien filed with the referee in bankruptcy, was denied as a secured, claim; that the appellant sought a review of the referee’s order in the District Court praying that the order be set aside; that upon consideration thereof an order was entered by the District Judge overruling and setting aside the referee’s order in accordance with a memorandum opinion of the court, and that it is from this order that the appeal is taken, and that no petition for any declaratory judgment is involved in the cause; and it being the view of the court that the appellant was granted below all the relief prayed for; that the order was not adverse to it but was in conformity with its petition for review, and that in consequence thereof no appeal can, by the appellant, be pursued from such order, now, therefore, it is hereby ordered that the appeal be and it is hereby dismissed without prejudice to the right of the appellant perfecting an appeal from any final order or decree adverse to it if and when such order miay be entered in the cause, and such appeal is timely.